
	

114 S1821 IS: Armed Forces Self-Defense Act
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1821
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2015
			Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To permit service members to carry firearms on military installations, including
			 reserve centers and recruitment offices.
	
	
		1.Short title
 This Act may be cited as the Armed Forces Self-Defense Act.
		2.Statement of policy
 (a)In generalIt is the policy of the United States that Department of Defense personnel shall be appropriately armed and have the inherent right to self-defense.
 (b)Department of Defense policyIt shall be the policy of the Department of Defense to permit trained military personnel to carry, open or concealed, certain personal firearms while on military installations in the United States.
 (c)Effective dateThis section shall take effect not later than 60 days after the date of the enactment of this Act. 3.Repeal of portions of regulations and directives prohibiting service members trained in the use of firearms from carrying a personal firearm on a military installation (a)Termination of force and effect of current regulations and directivesEffective not later than 60 days after the date of the enactment of this Act, the following regulations, directives, and rules shall have no further force or effect:
 (1)Section 4.b. of the Department of Defense Directive Number 5210.56, issued on November 1, 2001, and modified on January 24, 2002, and on April 1, 2011.
 (2)Army Regulation 190–14, issued on March 12, 1993. (b)Other firearm bansEffective not later than 60 days after the date of the enactment of this Act, any provision in any other rule, regulation, or Executive order that prohibits military personnel trained in firearms from carrying personal firearms on United States military installations shall have no further force or effect with regard to such military personnel, and such military personnel shall not be prohibited from carrying personal firearms on United States military installations.
			4.Process by which service members may carry a personal firearm on a
			 military installation
 (a)Process requiredNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense, taking into consideration the views of senior leadership of military installations in the United States, shall establish a process by which the commander of a military installation in the United States may authorize a member of the Armed Forces who is assigned to duty at the installation to carry a personal firearm on the installation if the commander determines it to be necessary as a personal- or force-protection measure.
 (b)Relation to State and local lawIn establishing the process under subsection (a) for a military installation, the commander of the installation shall consult with elected officials of the State and local jurisdictions in which the installation is located and take into consideration the law of the State and such jurisdictions regarding carrying a personal firearm.
 (c)Member qualificationsTo be eligible to be authorized to carry a personal firearm on a military installation pursuant to the process established under subsection (a), a member of the Armed Forces—
 (1)must complete any training and certification required by any State in which the installation is located that would permit the member to carry in that State;
 (2)must not be subject to disciplinary action under the Uniform Code of Military Justice for any offense that could result in incarceration or separation from the Armed Forces; and
 (3)must not be prohibited from possessing a firearm because of conviction of a crime of domestic violence.
 (d)State definedIn this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
 5.DefinitionsIn this Act: (1)Military installationThe term military installation means a base, camp, post, station, yard, center, or other activity, including a reserve center and a recruitment office, under the jurisdiction of the Secretary of a military department.
 (2)FirearmThe term firearm means a handgun, specifically, a gun designed for use in one hand such as a pistol or a revolver.  